TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 9, 2014



                                      NO. 03-11-00635-CV


                                 City of Dallas, Texas, Appellant

                                                 v.

                         Public Utility Commission of Texas, Appellee




            APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND HENSON
                    JUSTICE HENSON, NOT PARTICIPATING
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on October 5, 2011. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.